t c summary opinion united_states tax_court muhammad ahmed alvi petitioner v commissioner of internal revenue respondent docket no 15655-08s filed date muhammad ahmed alvi pro_se thomas d yang for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether for petitioner’s activities constituted separate activities petitioner’s activities were operating as going concerns and if so whether expenses attributable to the activities are deductible on schedule c profit or loss from business petitioner is liable for an addition_to_tax under sec_6651 and petitioner is liable for an addition_to_tax under sec_6654 background some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference when petitioner filed his petition he resided in illinois on a federal_income_tax return provided to the court on the date of trial petitioner reported dollar_figure of gross_income and dollar_figure of total expenses on schedule c for he also reported gross_receipts of dollar_figure for his work as a physician on schedule c-ez net profit from business i petitioner’s business activities during petitioner managed several activities under a single business name skillssoft he hired several employees to develop the activities and the employees performed work for all of the activities using the same tools software programs and resources petitioner’s activities encompassed a variety of interests his activities consisted of edokan an online retail sales web site efattofit com a weight loss web site designed to assist consumers with determining their body mass index and calculating their body’s optimal caloric intake desi a pakistani language video and music web site an individual weight loss software program a software program for urdu to english and english to urdu translation and an internet-based dictionary and software for a physician’s desk reference guide edokan was the only activity to generate income in petitioner did not develop or reduce to writing a business plan or a written advertising or marketing plan for hi sec_1petitioner reported on schedule c that his activity operated under the name skillssoft edokan he reported his activities on schedule c as one activity with two separate names skillssoft and edokan that comprised a total of six activities petitioner described skillssoft as a software and web site development company and edokan as an online retail company consistent with our findings we refer to skillssoft and edokan as separate activities activities although he planned to generate revenue through advertising sales he did not maintain or develop a potential customer list for his activities petitioner incurred considerable expenses developing the activities including oil and fuel expenses legal and professional fees internet and cable expenses phone bills utility expenses equipment expenses and other miscellaneous expenses petitioner believed that because expenses for the activities exceeded his income he was not required to file a federal_income_tax return for he conceded that he earned_income of dollar_figure as reported on form 1099-misc miscellaneous income but thought that the losses from his activities offset his income for ii notice_of_deficiency respondent prepared for petitioner a substitute for return for and on the basis of that return issued to petitioner a notice_of_deficiency in the notice_of_deficiency respondent determined a deficiency in petitioner’s federal_income_tax of 2respondent did not demonstrate that the substitute for return constituted a sec_6020 return see spurlock v commissioner tcmemo_2003_124 dollar_figure and additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 as a preliminary matter respondent alleged that petitioner’s activities did not constitute a single activity accordingly the court must first address the threshold issue of whether petitioner’s activities constituted a single activity i petitioner’s activities multiple undertakings of a taxpayer may be treated as one activity if the undertakings are sufficiently connected sec_1_183-1 income_tax regs the most important factors in making this determination are the degree of organizational and economic interrelationship of the undertakings the business_purpose served by carrying on the undertakings separately or 3respondent has conceded the sec_6651 addition_to_tax and has requested an increase in the sec_6651 addition_to_tax 4petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to his liability for tax together and the similarity of the undertakings id the commissioner generally accepts the taxpayer’s characterization of two or more undertakings as one activity unless the characterization is artificial or unreasonable id factors considered in determining whether the taxpayer’s characterization is reasonable include whether the undertakings are conducted at the same place whether the undertakings were part of the taxpayer’s efforts to find sources of revenue from his or her land whether the undertakings were formed as separate activities whether one undertaking benefited from the other whether the taxpayer used one undertaking to advertise the other the degree to which the undertakings shared management whether the taxpayer used the same accountant for the undertakings and the degree to which the undertakings shared books_and_records topping v commissioner tcmemo_2007_92 petitioner contends that he operated his activities as a single activity his employees operating from a central location in pakistan developed the activities interactively using the same tools programs and resources petitioner explained that he did not calculate the expenses and revenue of his activities separately but rather as if operating as one activity in addition he maintained that the activities would depend on one another to promote their business because he planned to use each activity as an advertising base for the other activities although petitioner’s employees developed the activities from a central location the activities themselves vary substantially given the unique nature of each activity it is unlikely that the activities operated interdependently or shared a common customer base or clientele there is no common link as to product or service and there is no indication that the activities generated goodwill for one another the court is unable to conclude on the basis of the record that the activities were conducted as one activity despite the central source of operations they were separate activities which would each generate a unique customer base and advertising clientele consequently the court addresses separately whether each activity was operating as a going concern during respondent alleges that petitioner’s expenditures were startup expenditures and therefore subject_to the limitations of sec_195 in the alternative respondent contends that petitioner failed to conduct his activities with a profit 5respondent did not contest that edokan was operating as a going concern in respondent maintains however that edokan was not engaged in for profit and that petitioner’s expenses are nondeductible expenses under sec_162 objective and that he is therefore excluded from claiming expense deductions except to the extent provided by sec_183 ii startup expenditures while sec_162 generally allows a deduction for ordinary and necessary expenses paid in connection with carrying_on_a_trade_or_business the trade_or_business must be functioning as a business at the time the taxpayer incurred the expenses 93_tc_684 affd in part and remanded in part per order 10th cir date woody v commissioner tcmemo_2009_93 glotov v commissioner tcmemo_2007_147 sec_1_162-1 income_tax regs for this purpose a taxpayer is not carrying_on_a_trade_or_business under sec_162 until the business is functioning as a going concern and performing the activities for which it was organized glotov v commissioner supra until that time expenses related to the activity are not ordinary and necessary expenses deductible under sec_162 or sec_212 expenses_incurred for the production_of_income but instead are start- up or pre-opening_expenses hardy v commissioner supra pincite 6respondent considered the possibility that petitioner’s software development activities may qualify for sec_174 treatment petitioner has not shown that any of his software development expenses warranted sec_174 treatment accordingly the court deems any argument as to sec_174 treatment waived see 89_tc_46 stutsman v commissioner tcmemo_1961_109 sec_195 provides that except as otherwise provided therein no deduction is allowed for startup expenditures see also hardy v commissioner supra pincite sec_195 defines startup expenditures to mean any amount_paid or incurred in connection with i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of becoming an active trade_or_business and which if paid_or_incurred in connection with the operation of an existing active trade_or_business would be allowed as a deduction for the taxable_year in which paid_or_incurred therefore the threshold issue is whether petitioner completed the startup phase and became actively engaged in a trade_or_business during courts have adopted a facts_and_circumstances_test focusing on whether the taxpayer has satisfied all of the following three factors whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer was regularly and actively involved in the activity and whether the taxpayer’s activity had actually commenced see woody v commissioner supra mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir a skillssoft petitioner testified that skillssoft’s services were available to the public in he admitted however that skillssoft was focused on demonstrating its expertise as a software development company skillssoft created the web sites for and developed petitioner’s own activities in order to show potential clients that it was capable of providing efficient and cost-effective software development services in order for a taxpayer to be carrying_on_a_trade_or_business however the business must function as a going concern and its services must be held out to the public walsh v commissioner tcmemo_1988_242 affd without published opinion 884_f2d_1393 6th cir skillssoft’s activity consisted of creating and building petitioner’s own activities there is no credible_evidence beyond petitioner’s testimony that skillssoft’s services were actually being held out to the general_public b desi efattofit com online dictionary software development petitioner testified that desi efattofit com the online dictionary and the software development associated with his activities were operating during nevertheless he admitted that skillssoft was still developing these activities during he presented no further evidence to corroborate his testimony that these activities were operating in and the court is unable to conclude that these activities were operating as a going concern open to the public during or that they commenced business operations in consequently the expenses associated with these activities are nondeductible startup expenditures iii edokan a engaged in for profit to be engaged in a trade_or_business within the meaning of sec_162 petitioner must show not only that his primary purpose for engaging in the activity was for income or profit but also that he engaged in the activity with continuity and regularity 480_us_23 an examination of the facts and circumstances of each case is necessary to determine whether a taxpayer is carrying_on_a_trade_or_business see id pincite sec_183 provides that if an activity is not engaged in for profit no deduction attributable to the activity shall be allowed except as provided in sec_183 sec_183 authorizes a deduction for any expense that otherwise is allowable regardless of profit objective sec_183 authorizes a deduction for expenses that would be allowable if 7because we find that petitioner’s expenses were nondeductible startup expenditures_for we need not discuss whether petitioner’s activities were entered into with a profit objective or whether petitioner substantiated the expenses associated with those activities the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether a taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is determinative and not all factors are applicable in every case see 72_tc_28 sec_1 b income_tax regs petitioner hired several employees including a manager who prepared reports on and managed edokan operations in pakistan he also maintained a separate bank account for edokan and kept extensive business records separate and apart from his personal records the court is satisfied that petitioner has demonstrated that he operated edokan with a profit objective during b edokan business_expense deductions deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see indopco inc v commissioner u s pincite 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying on any trade_or_business an expense is considered ordinary if commonly or frequently incurred in the trade_or_business of the taxpayer 308_us_488 an expense is necessary if it is appropriate or helpful in carrying on a taxpayer’s trade_or_business 320_us_467 welch v helvering u s pincite a taxpayer must maintain records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 income_tax regs if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 petitioner provided extensive records of the expenses associated with his activities several of which relate to edokan expenses expenses related to edokan’s business during consisted primarily of expenses for retail items most notably dresses and similar retail items during he used two currencies for the purchase of retail items the pakistani rupee and the u s dollar the court is satisfied that petitioner has sec_263a provides the rule for inclusion in inventory costs of certain expenses specifying that goods purchased for resale shall be included in inventory costs sec_263a b under sec_263a petitioner’s edokan expenses are properly allocable as inventory costs but sec_263a provides an exception to the inventory reporting requirements for taxpayers with gross_receipts of dollar_figure million or less petitioner’s gross_receipts for did not exceed dollar_figure million accordingly he was not subject_to the inventory reporting requirements of sec_263a presented sufficient evidence substantiating the following retail expenses payable in rupees purchase date rupees rs price dollars¹ dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total big_number dollar_figure ¹rupees were converted to dollars using the exchange rate for the specified date on www oanda com see http www oanda com currency converter petitioner further substantiated dollar_figure of retail expenses payable in dollars the court finds that petitioner is entitled to a business_expense deduction of dollar_figure petitioner incurred additional expenses during a portion of which may be properly allocable to edokan’s operation but petitioner did not provide sufficient evidence to permit an estimate of the expenses that are properly allocable to edokan consequently petitioner is entitled only to those expenses that are clearly allocable to edokan eg retail purchases as discussed above iv additions to tax a sec_6651 addition to tax9 sec_6651 imposes an addition_to_tax for failure_to_file timely a returndollar_figure the addition_to_tax under sec_6651 does not apply if the failure_to_file timely is due to reasonable_cause and not willful neglect sec_6651 a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time barkley v commissioner tcmemo_2004_287 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 in order to meet the burden of production the commissioner need only make a prima facie case that imposition of 9respondent conceded the sec_6651 addition_to_tax and consequently seeks an increased amount under sec_6651 10the addition_to_tax imposed under sec_6651 is equal to percent of the amount of tax required to be shown on the return with an additional percent to be added for each month or partial month during which the failure_to_file timely a return continues not to exceed percent in the aggregate the addition_to_tax is appropriate higbee v commissioner supra pincite petitioner’s return was due on date and was not filed until date therefore respondent has met his burden of productiondollar_figure petitioner believed on the basis of his purported business_expenses that he did not have taxable_income for and therefore was not under an obligation to file a return for that year petitioner introduced no other legally sufficient reason for his failure_to_file a timely return and has not otherwise demonstrated reasonable_cause for his failure to timely file his return as required by sec_6651 accordingly respondent’s determination of an addition_to_tax under sec_6651 is sustained b sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 11respondent sought an increase in the sec_6651 addition_to_tax and bears the burden_of_proof with regard to any increased deficiency see rule a the amount of the sec_6651 addition_to_tax however is a computational matter and is based on the amount of tax due to the extent respondent bears the burden of proving an increased sec_6651 addition_to_tax respondent has met his burden because the record shows that petitioner is liable for an increased deficiency bhattacharyya v commissioner tcmemo_2007_19 n each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 respondent bears the burden of production to show that petitioner had an estimated_tax payment obligation which includes whether a return was filed for the preceding year sec_7491 127_tc_200 affd 521_f3d_1289 10th cir petitioner did not file a return for therefore respondent has satisfied his burden of production because petitioner failed to file a federal_income_tax return for his required_annual_payment for is equal to percent of the tax for which was payable in installments under sec_6654 see sec_6654 petitioner did not make any estimated income_tax payments for and has failed to present any evidence or argument that an exception applies consequently the court sustains respondent’s determination of the failure to pay estimated_tax addition_to_tax under sec_6654 to reflect the foregoing decision will be entered under rule
